Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will NOT be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 21 would change the scope of the claimed method by requiring for the first time that the amount of microvesicles administered is a cancer killing effective amount. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. The total scope of the newly proposed limitations could not be searched and considered within the time given for the pilot. 
The proposed amendments are NOT entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant alleges that none of the cited references teach or render obvious the newly proposed limitation wherein the amount of microvesicles administered is a cancer killing effective amount. Applicant highlights that the rejections of record addressing administering an effective amount of microvesicles to protect cells from damage caused by chemotherapy, which is the opposite of the proposed claims. While the applicant is correct that this proposed new limitation is not taught by the references of record, as stated above this proposed new limitation requires further search and consideration and is therefore not entered. If entered, the proposed amendments would overcome the rejections of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653